El Juez Asooiado Señor Wolf,
emitió la opinión del tribunal.
Aunque han sido alegados dos errores, son substancial-mente los mismos y envuelven la cuestión de si era nece-sario instruir al jurado y éste determinar el grado del delito del hurto imputado. Cuando se formula un cargo de hurto de mayor cuantía el jurado .dehe determinar el grado, El Pueblo v. Colón, 15 D. P. R. 680; El Pueblo v. Díaz (a) Leña Verde, 10 D. P. R. 466. Este, sin embargo, es un proceso por un delito subsiguiente de hurto declarado felony. Ar-tículos 56 y siguientes del Código Penal. La acusación sólo imputaba un delito de hurto de menor- cuantía, como delito subsiguiente, y un hurto de menor cuantía no se distingue en grados y no puede ser rebajado o aumentado. De ahí que el jurado estuvo justificado al declarar que el acusado era culpable del delito que se le imputó y que había cometido un delito anterior.

Debe confirmarse la sentencia.